            Case 1:18-cr-00283-GHW Document 28 Filed 06/08/20 Page 1 of 1
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/6/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :    1:18-cr-283-GHW
                                                              :
 LOUIS BRAVO,                                                 :         ORDER
                                                              :
                                            Defendants. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

       A status conference is scheduled to take place in this case on June 11, 2020. The Court

requests that counsel for the defendant confer with him regarding his willingness to consent to

conduct the conference by remote means, such as by Skype videoconference. The Court requests

that counsel for the defendant submit a letter to the Court no later than June 9, 2020 stating whether

the defendant is willing to consent to conduct the proceeding by remote means. If he is willing to

do so, the Court requests that the defendant submit a written consent to proceed remotely in the

form currently in use in the Southern District of New York, with any modifications that the

defendant believes to be appropriate, no later than June 10, 2020.

       The Court will circulate access information for the conference after it receives a response

from the defendant regarding his willingness to proceed by remote means.

       SO ORDERED.

Dated: June 6, 2020
                                                       __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge
